DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 

Response to Arguments
Applicant's arguments and amendment filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant has amended the independent claims to recite “simultaneously displaying a plurality of selectable items in a first display area, at least one further selectable item in a second display area different than the first display area and a position indicator, wherein the first display area comprises a first on-screen border section, and wherein the second display area comprises a second on-screen border section, and wherein the first display area and the second display area have a boundary comprising the first on-screen border section and the second on-screen border section”.  The Examiner notes that the amendments do not overcome the rejection of record.
Relyea discloses simultaneous display of a plurality of selectable items in a first display area (see Figure 6 for displaying eight options on the left side of the user interface display), at least one selectable item in a second display area different than the first display area (see Figure 6 for eight additional options on the right side of the user interface display) and a position indicator (see position indicator 606 in Figure 6), wherein the first display area comprises a first on-screen border section (see the border along the right side of options 2, 6, 10, 14 and 18), wherein the second display area comprises a second on-screen border section (see the border along the left side of options 3, 7, 11, 15 and 19), and wherein the first display area and the second display area have a boundary comprising the first on-screen border section and the second on-screen border section (see the space between and including the two borders defined above).  The Examiner notes that the amendments to the independent claims do not describe the on-screen border sections and selectable items are presented on the user interface, therefore the Examiner has applied a broadest reasonable interpretation of how the user interface in Figure 6 of Relyea corresponds to the claim limitations as written.  The rejection has been updated below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840).
Claim 1, Relyea discloses a method of providing an interactive user interface for a television display (Fig. 6), responsive to a user-operated remote control having a touch-sensitive surface (Fig. 2 el. 202), the method comprising:
Relyea discloses simultaneous display of a plurality of selectable items in a first display area (see Figure 6 for displaying eight options on the left side of the user interface display), at least one selectable item in a second display area different than the first display area (see Figure 6 for eight additional options on the right side of the user interface display) and a position indicator (see position indicator 606 in Figure 6), wherein the first display area comprises a first on-screen border section (see the border along the right side of options 2, 6, 10, 14 and 18), wherein the second display area comprises a second on-screen border section (see the border along the left side of options 3, 7, 11, 15 and 19), and wherein the first display area and the second display area have a boundary comprising the first on-screen border section and see the space between and including the two borders defined above).
Relyea also discloses moving the position indicator within the first display area towards the boundary between the first display area and the second display area according to a first directional output from the touch-sensitive surface (§0027; §0031-0032).
While Relyea discloses only allowing movement from one window to a second window in GUI 208 if a certain amount of motion is made using the touch-pad remote control (see Paragraph 0043), Relyea does not disclose where the position indicator is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to the first directional output, and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area.
Brewer discloses a position indicator (cursor) is prevented from moving across the boundary but remains within the first display area adjacent to the boundary, according to a first said directional output (see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the border (boundary) from the (1st) display area to the other side of the border (second display area) in response to a subsequent second said directional output discrete from said first directional output in a direction towards the second display area (Col. 4 lines 35-Col. 5 lines 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea by 

Claim 2, the method of claim 1, Relyea in view of Brewer further discloses wherein the directional output is responsive to a directional gesture performed on the touch-sensitive surface (reads on Relyea “touch screen” 210 –see Fig. 2, Fig. 6-7 §0054-0057), and the position indicator is movable within the first display area according to a first said directional gesture performed on the touch sensitive surface until the position indicator reaches the boundary but is prevented from moving across the boundary in response to the first directional gesture (reads on Brewer see Fig. 2 Col. 43 lines 57-Col. 4 lines 22), and is subsequently moveable across the boundary from the first display area to the second display area in response to a subsequent second said directional gesture performed on said touch sensitive surface, discrete from said first directional gesture (reads on Brewer Col. 4 lines 35-Col. 5 lines 22).

Claim 3, the method of claim 1, Relyea (§0021) in view of Brewer further discloses wherein the first display area comprises an Electronic Programme Guide (EPG).



Claim 12, the method of claim 1, Relyea (Fig.6-7, §0054, inherently met because a user’s touch input must be above a specific magnitude for the touchpad to sense the user’s finger and begin to move the cursor) in view of Brewer further discloses wherein the position indicator is moved in response to said directional output having greater than a predetermined magnitude.

Claim 13, the claim is analyzed with respect to the method of claim 1 in which Relyea in view of Brewer further discloses  a user interface system (see Relyea Fig. 1)  for providing a user interface for a television display, the user interface system comprising: 
a user interface device coupled to the television display for providing the user interface (see Relyea Fig. 2 el. 204, 206 and 208); and 
a user-operated remote control having a touch-sensitive surface (see Relyea Fig, 2 el. 202 and 210).

Claim 14,  is analyzed with respect to claim 1 in which Relyea (see page 10 §0099-0101 and §0105 in view of Brewer further discloses a non-transitory computer readable storage medium having stored thereon program arranged to perform a method 

Claim 15, the method of claim 2, Relyea (§0064-0065; §0074-0076; §0096 - any motion in which a user slides one or more fingers on the surface of the touch screen interface) in view of Brewer further discloses wherein the first directional gesture comprises a slide gesture.  

Claim 16, the method of claim 2, Relyea (§0064-0065; §0090-0092) in view of Brewer further discloses wherein the second directional gesture comprises a swipe gesture.  

Claim 17, the method of claim 2, Relyea (§0064-0065; §0089) in view of Brewer further discloses wherein the second directional gesture comprises a directional click.

Claim 18, the method of claim 1, Relyea (see Fig. 6 has a common border (vertical edge) between area 208 and Grid area 602; §0052) in view of Brewer further discloses wherein the boundary is not an edge of the display.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Montgomery et al. (US5696533).


Montgomery discloses highlighting one or more of the selectable items in accordance with their proximity to the position indicator (Col. 5 lines 10-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating the teaching of highlighting one or more of the selectable items when one or more of the selectable items is in proximity to the actual pointer location, as taught by Montgomery, in order to yield predictable results such as to provide a visual feedback to the user.

Claim 9, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses including receiving a command initiated by the user to select the one or more highlighted items.

Claim 10, the method of claim 9, Relyea (§0013-0015) in view of Brewer and Montgomery (Col. 5 lines 1-8) further discloses wherein the command is initiated by a non-directional touch output from the touch-sensitive surface.

Claim 11, the method of claim 8, Relyea in view of Brewer and Montgomery (Col. 4 lines 38-Col. 5 lines 15) further discloses wherein the highlighting of the one or more .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (20150193138) view of Brewer (US5929840) and further in view of Knowles et al. (US 20030079227).
Claim 4, the method of claim 1, Relyea in view of Brewer does not disclose wherein the second display area comprises a status display area.
Knowles discloses an EPG (for example Fig. 5) having a plurality of display areas wherein one of the display areas comprises a status display area (see Fig. 5 el. 126 §0150)
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a status display area as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results such as to provide a user can use the guide during a commercial break and see when the commercial has ended in the status display area.

Claim 5, the method of claim 1, Relyea in view of Brewer does not disclose wherein the second display area comprises a menu area, and the at least one further selectable item comprises at least one corresponding menu item.

Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effectively filed date of the invention was filed to modify Relyea in view of Brewer by integrating an EPG having a menu area, and the at least one further selectable item comprises at least one corresponding menu item as one of the plurality of display areas of the EPG, as taught by Knowles, in order to yield predictable results such as a user can use the guide to view the program information, request more information for a program title or channel (dis[lay information pop-up), etc…

Claim 6, the method of claim 5, Relyea in view of Brewer and Knowles further discloses wherein the at least one corresponding menu item comprises at least one corresponding channel filter item for applying a corresponding channel filter to the EPG (see Fig. 4 el. “theme” §0137 and §0145).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


December 7, 2021